DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16,  objected to because of the following informalities:  
Claims .  
“the signal” in lines 4, 5 of claim 17 should read “the received positioning signal”.  Similar issue also exists in claim 24.
“the distributed storage” in lines 2, 4 of claim 21 and “the public key” in line 3 of claim 21 lack antecedent basis.  Similar issue also exists in claim 28.
Claim 29 is missing an end period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21-24, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chassagne (US 20130251150) in view of Chan (US 20180240101).
Re. claim 16, Chassagne teaches an apparatus comprising at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor (Chassagne teaches the data packages may be stored at the receiver and/or communicated to other entities, e.g. a third party service provider [0031]. An aspect of the invention thus concerns a computer program for a radio-navigation signal receiver, comprising instructions, which, when executed by the radio-navigation signal receiver, cause it to operate according to the method [0057]), cause the apparatus at least to: - receive an authentication information element from a positioning information source(Chassagne teaches authentication of the positioning data declared by end users or transmitted by their radio-navigation signal receivers will hereinafter be referred to as the position-velocity-time (PVT) authentication [0007]. The user receivers 22 are equipped with a specific hardware (crypto-module) and a specific software to retrieve the cryptographic tokens from the CS radio-navigation signals, to generate a digital authentication code using a cryptographic function taking as inputs at least the positioning data computed by the receiver and the cryptographic tokens [0116] [237-243] Fig. 1-3), - request verification of authenticity of the positioning information source on the basis of the authentication information element (Chassagne teaches the generate the cryptographic key from the tokens is known only to the authentication authority, which, upon being requested to authenticate a data package presented to it, retrieves the cryptographic tokens corresponding to the alleged geographical position and time (from an archive or using a secret algorithm) [0070]. users can transmit the same data packages (Part 1+Part 2) to an unlimited number of providers of geo-localized or timing services and to their tribes (relatives, friends, colleagues). Each of the recipients of this information can indeed lodge at any time a request for an authentication before the Authentication Service Centre [0216]. The recipients of the data packages may be third party service providers who may submit a request for authentication to the Authentication Service Centre [0243]. The positioning data will be considered "correct" only if the Authentication Service Centre can guarantee that the positioning data in question have been produced by a reliable and identifiable receiver and computed by recognized and licensed software, on the basis of secure radio-navigation signals [0244] Figs 1-3), and - establish a cryptographic session with the positioning information source for receiving positioning information in response to receiving an indication of verification of authenticity of the positioning information source (Chassagne teaches the receiver may establish a secure communication channel with the authentication authority automatically or prompt the user to do so in order to retrieve the subsequent keys [0046]. The Authentication Service Centre 16 has a secure communication link 30 with the ground mission segment of the Galileo system, which controls the up -link stations, for the transmission of the tokens, from the Authentication Service Centre to the ground segment [0115]. Submitting the data package together with a certificate if the data package is verified [284-293]).
Although Chassagne discloses request verification of authenticity of the positioning information source on the basis of the authentication information element, Chassagne do not explicitly disclose but Chan discloses a distributed ledger of verified positioning information sources (Chan teaches host 105 pertinent validation request message 110 encompassing validation time t.sub.v "11:30 a.m." and a concurrent position d.sub.v is received by ascertainer 108, which ascertains the validation velocity v.sub.v with a proximity threshold, by extrapolating position d.sub.3--the most recently obtained mobility 183 pertinent user blockchains path. position d.sub.v is within a proximity threshold: ascertainer 108 concludes that position d.sub.v conforms with user blockchains path 520 in a change of location from position d.sub.3 to the validation time t.sub.v pertinent position d.sub.v with respect to the lead time period .DELTA.t.sub.l: ascertainer 108 deems the validation request message 110 pertinent user validation process " valid" [0115] Figs. 3 and 5c).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chan into the invention of Chassagne for the purpose of verifying user identity to prevent fraud (Chan [0001]).
Re. claim 17, Chassagne-Chan teach the apparatus of claim 16, wherein the apparatus is further caused to verify authenticity of the received positioning information on the basis of a signature provided with the received positioning information during the session (Chassagne teaches the receiver may establish a secure communication channel with the authentication authority automatically or prompt the user to do so in order to retrieve the subsequent keys [0046]. The Authentication Service Centre 16 has a secure communication link 30 with the ground mission segment of the Galileo system, which controls the up -link stations, for the transmission of the tokens, from the Authentication Service Centre to the ground segment [0115]. Submitting the data package together with a certificate if the data package is verified [284-293]), and the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the signal or the verification of the signature associated with the signal failing (Chassagne teaches Depending on the outcome of the consistency check, the authentication authority may then establish a certificate stating the authenticity of the data package or indicating that the consistency check failed. If the consistency check fails, there is a strong presumption that the data package has been tampered with or generated under irregular conditions (e.g. under a jamming, spoofing or meaconing attack) [0038]. If the consistency check fails, there is a strong presumption that the data package has been tampered with or generated under irregular conditions (e.g. under a jamming, spoofing or meaconing attack) [0059]).
Re. claim 19, Chassagne-Chan teach the apparatus of claim 16, wherein the apparatus is further caused to establish a shared secret with the positioning information source for the session, and verify the authenticity of the received positioning information on the basis of the shared secret (Chassagne teaches to the positioning data and the receiver public identifier, the cryptographic function may take as inputs further data to protect, e.g. one or more digital documents, such as digital photos, user identification data, signal-in-space integrity data, a receiver software fingerprint, complementary positioning data, digital signatures etc. The digital authentication code in this case serves to establish that these additional data were stored or handled by the receiver at a certain time and in a certain location [0059]).
Re. claim 21, Chassagne-Chan teach the apparatus of claim 16, wherein the apparatus is further caused to send a digital signature to an access control device controlling access to the distributed storage of verified positioning devices, the access control device being configured to allow verification of the public key on the basis of the distributed storage for authenticated and authorized requesting entities (Chassagne teaches the keys that give receivers access to the (encrypted) radio-navigation signals and/or the cryptographic tokens (preferably together with the navigation message) are distributed only to receivers that pass a verification of their software and/or hardware, according to a secure communication protocol [0046]. The cryptographic function may encrypt the positioning data and possibly the receiver public identifier using such cryptographic key as a cryptovariable [0058]. To the positioning data and the receiver public identifier, the cryptographic function may take as inputs further data to protect, e.g. one or more digital documents, such as digital photos, user identification data, signal-in-space integrity data, a receiver software fingerprint, complementary positioning data, digital signatures etc. The digital authentication code in this case serves to establish that these additional data were stored or handled by the receiver at a certain time and in a certain location [0059]).

Re. claim 22, Chassagne-Chan teach the apparatus of claim 16, wherein the apparatus is a mobile communications device (Chassagne teaches the user segment 20 of the GNSS comprises the users' radio-navigation receivers 22 (cellphone) [0105]).
Re. claim 23, Chassagne teaches an method, comprising: - receiving, by a positioning information receiver, an authentication information element from a positioning information source (Chassagne teaches authentication of the positioning data declared by end users or transmitted by their radio-navigation signal receivers will hereinafter be referred to as the position-velocity-time (PVT) authentication [0007]. The user receivers 22 are equipped with a specific hardware (crypto-module) and a specific software to retrieve the cryptographic tokens from the CS radio-navigation signals, to generate a digital authentication code using a cryptographic function taking as inputs at least the positioning data computed by the receiver and the cryptographic tokens [0116] [237-243] Fig. 1-3), - requesting verification of authenticity of the positioning information source on the basis of the authentication information element (Chassagne teaches the generate the cryptographic key from the tokens is known only to the authentication authority, which, upon being requested to authenticate a data package presented to it, retrieves the cryptographic tokens corresponding to the alleged geographical position and time (from an archive or using a secret algorithm) [0070]. users can transmit the same data packages (Part 1+Part 2) to an unlimited number of providers of geo-localized or timing services and to their tribes (relatives, friends, colleagues). Each of the recipients of this information can indeed lodge at any time a request for an authentication before the Authentication Service Centre [0216]. The recipients of the data packages may be third party service providers who may submit a request for authentication to the Authentication Service Centre [0243]. The positioning data will be considered "correct" only if the Authentication Service Centre can guarantee that the positioning data in question have been produced by a reliable and identifiable receiver and computed by recognized and licensed software, on the basis of secure radio-navigation signals [0244] Figs 1-3), and - establishing a cryptographic session with the positioning information source for receiving positioning information in response to receiving an indication of verification of authenticity of the positioning information source (Chassagne teaches the receiver may establish a secure communication channel with the authentication authority automatically or prompt the user to do so in order to retrieve the subsequent keys [0046]. The Authentication Service Centre 16 has a secure communication link 30 with the ground mission segment of the Galileo system, which controls the up -link stations, for the transmission of the tokens, from the Authentication Service Centre to the ground segment [0115]. Submitting the data package together with a certificate if the data package is verified [284-293]).
Although Chassagne discloses request verification of authenticity of the positioning information source on the basis of the authentication information element, Chassagne do not explicitly disclose but Chan discloses a distributed ledger of verified positioning information sources (Chan teaches host 105 pertinent validation request message 110 encompassing validation time t.sub.v "11:30 a.m." and a concurrent position d.sub.v is received by ascertainer 108, which ascertains the validation velocity v.sub.v with a proximity threshold, by extrapolating position d.sub.3--the most recently obtained mobility 183 pertinent user blockchains path. position d.sub.v is within a proximity threshold: ascertainer 108 concludes that position d.sub.v conforms with user blockchains path 520 in a change of location from position d.sub.3 to the validation time t.sub.v pertinent position d.sub.v with respect to the lead time period .DELTA.t.sub.l: ascertainer 108 deems the validation request message 110 pertinent user validation process " valid" [0115] Figs. 3 and 5c).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chan into the invention of Chassagne for the purpose of verifying user identity to prevent fraud (Chan [0001]).
Re. claim 24, rejection of claim 23 is included and claim 24 is rejected with the same rationale as applied in claim 17.
Re. claim 26, rejection of claim 23 is included and claim 26 is rejected with the same rationale as applied in claim 19.
Re. claim 28, rejection of claim 23 is included and claim 28 is rejected with the same rationale as applied in claim 21.

Re. claim 29, Chassagne teaches an non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor (Chassagne teaches the data packages may be stored at the receiver and/or communicated to other entities, e.g. a third party service provider [0031]. An aspect of the invention thus concerns a computer program for a radio-navigation signal receiver, comprising instructions, which, when executed by the radio-navigation signal receiver, cause it to operate according to the method [0057]), cause an apparatus to: - receive an authentication information element from a positioning information source Chassagne teaches authentication of the positioning data declared by end users or transmitted by their radio-navigation signal receivers will hereinafter be referred to as the position-velocity-time (PVT) authentication [0007]. The user receivers 22 are equipped with a specific hardware (crypto-module) and a specific software to retrieve the cryptographic tokens from the CS radio-navigation signals, to generate a digital authentication code using a cryptographic function taking as inputs at least the positioning data computed by the receiver and the cryptographic tokens [0116] [237-243] Fig. 1-3), - request verification of authenticity of the positioning information source on the basis of the authentication information element (Chassagne teaches the generate the cryptographic key from the tokens is known only to the authentication authority, which, upon being requested to authenticate a data package presented to it, retrieves the cryptographic tokens corresponding to the alleged geographical position and time (from an archive or using a secret algorithm) [0070]. users can transmit the same data packages (Part 1+Part 2) to an unlimited number of providers of geo-localized or timing services and to their tribes (relatives, friends, colleagues). Each of the recipients of this information can indeed lodge at any time a request for an authentication before the Authentication Service Centre [0216]. The recipients of the data packages may be third party service providers who may submit a request for authentication to the Authentication Service Centre [0243]. The positioning data will be considered "correct" only if the Authentication Service Centre can guarantee that the positioning data in question have been produced by a reliable and identifiable receiver and computed by recognized and licensed software, on the basis of secure radio-navigation signals [0244] Figs 1-3), and - establish a cryptographic session with the positioning information source for receiving positioning information in response to receiving an indication of verification of authenticity of the positioning information source (Chassagne teaches the receiver may establish a secure communication channel with the authentication authority automatically or prompt the user to do so in order to retrieve the subsequent keys [0046]. The Authentication Service Centre 16 has a secure communication link 30 with the ground mission segment of the Galileo system, which controls the up -link stations, for the transmission of the tokens, from the Authentication Service Centre to the ground segment [0115]. Submitting the data package together with a certificate if the data package is verified [284-293]).
Although Chassagne discloses request verification of authenticity of the positioning information source on the basis of the authentication information element, Chassagne do not explicitly disclose but Chan discloses a distributed ledger of verified positioning information sources (Chan teaches host 105 pertinent validation request message 110 encompassing validation time t.sub.v "11:30 a.m." and a concurrent position d.sub.v is received by ascertainer 108, which ascertains the validation velocity v.sub.v with a proximity threshold, by extrapolating position d.sub.3--the most recently obtained mobility 183 pertinent user blockchains path. position d.sub.v is within a proximity threshold: ascertainer 108 concludes that position d.sub.v conforms with user blockchains path 520 in a change of location from position d.sub.3 to the validation time t.sub.v pertinent position d.sub.v with respect to the lead time period .DELTA.t.sub.l: ascertainer 108 deems the validation request message 110 pertinent user validation process " valid" [0115] Figs. 3 and 5c).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chan into the invention of Chassagne for the purpose of verifying user identity to prevent fraud (Chan [0001]).


Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chassagne (US 20130251150) in view of Chan (US 20180240101) and in further view of Lowagie (US 20190354725) .
Re. claim 18, Chassagne-Chan teach the apparatus of claim 16, Chassagne-Chan discloses the positioning information source is a positioning device and the authentication information element, yet Chassagne-Chan do not explicitly disclose but Lowagie wherein the positioning information source is a positioning device and the authentication information element is a public cryptography key stored in the distributed ledger and associated with a secret cryptography key of the positioning device (Lowagie teaches such a key pair is used for signing a hash-related string. By signing this with the private key, it is possible for a receiver of the encrypted hash to retrieve the original hash-related string, by using the public key, which, in a method of the present invention, can be retrieved based on the user identity. If such decryption is successful, then nobody else than the owner of the private key can encrypt the hash-related string [0045]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lowagie into the invention of Chassagne-Chan for the purpose of validating person or organization (Lowagie [0042]).
Re. claim 25, rejection of claim 23 is included and claim 25 is rejected with the same rationale as applied in claim 18.
Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chassagne (US 20130251150) in view of Chan (US 20180240101) and in further view of Davies (US 20200186355).
Re. claim 20, Chassagne-Chan teach the apparatus of claim 16, the apparatus is caused to request the verification of the authenticity of the positioning information source on the basis of the blockchain ledger though an application programming interface or one or more intermediate blockchain nodes (Chan teaches At block 709, ascertainer 108 sends through network 109 an outcome 643--message encompassing a status indicator "valid", or, a status indicator "invalid", to receiving nodes [0141-146]. access device 185 performs at a validation time t.sub.v, host 105 pivotal, operation ("transaction") pertaining to the mobility 183 account--access device 185 sends the pertinent information to any one or combination of receiving nodes [0151]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chan into the invention of Chassagne for the purpose of verifying user identity to prevent fraud (Chan [0001]).
Although Chassagne-Cahn disclose blockchain, Chassagne-Cahn do not explicitly disclose but Davies discloses wherein the distributed ledger is a private blockchain ledger (Davies teaches where a blockchain operator sets up a private blockchain [0308]), generated by transactions of fabricated positioning devices added by one or more positioning device manufacturers (Davies teaches an administrator or user may be able to amend, add to, or cancel the context or credential [0058]. Tereon may not only use the user's passwords, PINs, or other direct authentication credentials; it will also use details of the device, the application on that device, the network by which that device is accessing Tereon, the geographic location of that device at the time of, and during, the session, and the service or information that the user is accessing with that device [704]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Davies into the invention of Chassagne-Chan for the purpose of gaining overall processing speed, improves security (Davies [0308]).
Re. claim 27, rejection of claim 23 is included and claim 27 is rejected with the same rationale as applied in claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tali (US 20190357049) discloses an geo-locations software management utility provides a method and system for passive authentication of an individual's geo -location via a communication network and for user authenticating images and video and social media content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436